 WHITNEY MUSEUM OF AMERICAN ARTWhitney Museum of American Art and Local 259,United Automobile, Aerospace and AgriculturalImplement Workers of America. Case 2-CA-16663January 24, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on August 20, 1979, by local259, United Automobile, Aerospace and AgriculturalImplement Workers of America, herein called theUnion, and duly served on Whitney Museum ofAmerican Art, herein called Respondent, the GeneralCounsel of the National Labor Relations Board, bythe Regional Director for Region 2, issued a complaintand notice of hearing on September 6, 1979, againstRespondent, alleging that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Section 8(a)(5) and(I) and Section 2(6) and (7) of the National LaborRelations Act, as amended. Copies of the Charge,complaint, and notice of hearing before an admistra-tive law judge were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on July 25, 1979,following a Board election in Case 2-RC-18237, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about August 28, 1979, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On September 14, 1979, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.Thereafter, on October 9, 1979, the General Coun-sel filed directly with the Board in Washington, D.C.,a Motion for Summary Judgment and Issuance ofDecision and Order, and Petition for SummaryJudgment and Issuance of Decision and Order, withexhibits attached. The General Counsel submits, ineffect, that the denials set forth in Respondent'sanswer raise no issues which have not been litigatedand determined by the Board in the underlyingrepresentation proceeding, Case 2-RC-18237, andthat there are no issues to be determined by a hearing.He, therefore, petitions: (1) that the denials containedOfficial notice is taken of the record in the representation proceeding, Case2-RC-18237, as the term "record" is defined in Secs. 102.68 and 102.69(g) ofthe Board's Rules and Regulations, Series 8, as amended. See LTVElectrosystem, Inc. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir. 1968);247 NLRB No. 61in Respondent's answer be deemed to have beenlitigated and determined in Case 2-RC-18237, andthat such determinations are binding on Respondentin this case; (2) that a finding be made that Respon-dent has admitted all other allegations contained inthe complaint; (3) that a finding be made thatRespondent violated Section 8(a)(5) and (1) of theAct; (4) that prior to, and without the necessity of, ahearing, the Board issue a Decision and Order againstRespondent, containing findings of fact and conclu-sions of law, in accordance with the allegations of thecomplaint, and remedying the unfair labor practices sofound; and (5) that such other, further, and differentrelief be granted as may be appropriate and proper.Subsequently, the Board, on October 16, 1979, issuedan order transferring the proceeding to the Board anda Notice To Show Cause why the General Counsel'sMotion for Summary Judgment should not be grant-ed. Respondent thereafter filed a memorandum inopposition to the Motion for Summary Judgment.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIt its answer to the complaint, Respondent admitsits refusal to bargain and contends that the Board'scertification of the Union is invalid, that the Unionhas never represented an uncoerced majority of itsemployees in an appropriate unit. In this regard,Respondent, in substance, argues that the Boardissued the certification without an articulated basis forrejecting Respondent's opposition to its issuance; andthat the certification issued without adherence toBoard precedent, and without a hearing, all inviolation of Respondent's fifth amendment due pro-cess rights and the Board's own rules and regulations.It argues that for these reasons the certification wasunlawful, arbitrary, and capricious, rendering thecertification a nullity. Respondent also avers in itsopposition to the Motion for Summary Judgment thatthe Union unlawfully conferred substantial and mean-ingful economic benefits and other inducements on theeligible voters, made material misrepresentations tothem, and engaged in other deceptive campaignpractices. Respondent further contends its refusal tobargain was in good faith and it contests the effects oncommerce of its refusal to bargain.Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26 (5th Cir.1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C. Va. 1967); Follettrr Corp.,164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec. 9(d) of theNLRA, as amended.573 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe General Counsel contends that Respondent isimproperly seeking to relitigate issues which were orcould have been raised and decided in the underlyingrepresentation proceeding. We agree with the GeneralCounsel.Review of the record herein, including the record inCase 2-RC-18237, reveals that on January 30, 1979,in the representation proceeding, the Union filed apetition seeking to represent certain of Respondent'semployees. On February 14, 1979, the RegionalDirector for Region 2 approved a Stipulation forCertification Upon Consent Election executed by theUnion and Respondent. On March 15, 1979, theelection was conducted by the Regional Director forRegion 2, among the employees in the stipulated unit.The tally of ballots was 12 for, and 9 against, theUnion. On April 27, 1979, after an investigation ofRespondent's timely filed objections, the RegionalDirector issued a Report on Objections and Recom-mendations finding no merit in Respondent's objec-tions and recommending that the Union be certified asthe exclusive collective-bargaining representative ofthe employees in the appropriate unit, noted herein,Respondent subsequently filed exceptions to the saidreport and a brief and memorandum in supportthereof with the Board in Washington, D.C. On July25, 1979, the Board issued a Decision and Certifica-tion of Representative in which, upon consideration ofthe record in view of the exceptions and briefs, itadopted the Regional Director's findings and recom-mendations. Thereafter, Respondent filed a motion forreconsideration and on August 31, 1979, the Boardissued an order denying the motion as untimely filedand, additionally, as lacking in merit. Respondent nowcontends that it was denied due process by the Board'srefusal to hold a hearing in the underlying representa-tion case, on the matter of its objections. It also arguesthat substantial and genuine issues of material factexist.It is well established that a party is not entitled to ahearing on objections absent a showing of substantialand material issues.2Here it is implicit that the Board,in adopting the Regional Director's Report on Objec-tions and Recommendations, found that no hearingwas warranted. Further, the Board has held, withjudicial approval, that evidentiary hearings are notrequired in unfair labor practice cases and summaryjudgment cases where, as here, there are no substantialor material facts to be determined.' It thus appearsthat Respondent is attempting to relitigate issuesraised and resolved in the underlying representationcase.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orNational Beryllia Corporation, 222 NLRB 1289 (1976), and cases citedtherein.' Handy Hardware Wholesale. Inc., 222 NLRB 373 (1976), and cases citedtherein.special circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have beenlitigated in a prior representation proceeding.4All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, a NewYork corporation, with an office and place of businessin the city and State of New York, has been engaged inthe operation of a private, nonprofit educationalmuseum and library. Annually, Respondent, in thecourse and conduct of its business operations de-scribed above, derived gross revenues in excess of $1million, and during the same period of time itpurchased and received museum products, goods, andmaterials valued in excess of $50,000 directly frompoints outside the State of New York.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal 259, United Automobile, Aerospace andAgricultural Implement Workers of America, is alabor organization within the meaning of Section 2(5)of the Act.' See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941); Rulesand Regulations of the Board, Secs. 102.67(f) and 102.69(c).574 WHITNEY MUSEUM OF AMERICAN ARTIII. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitute aunit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All full-time and regular part-time office clericalemployees employed by the Employer at 945Madison Avenue, New York, New York, butexcluding all professionl employees, guards, em-ployees represented by other labor organizations,all other employees, and supervisors as defined inthe Act.2. The certificationOn March 15, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 2, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on July 25, 1979, and the Union continuesto be such exclusive representative within the meaningof Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about July 30, 1979, and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all employees in theabove-described unit. Commencing on or about Au-gust 28, 1979, and continuing at all times thereafter todate, Respondent has refused, and continues to refuse,to recognize and bargain with the Union as theexclusive representative for collective bargaining of allemployees in said unit.Accordingly, we find that Respondent has, sinceAugust 28, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(aXS) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc., 136 NLRB 785(1962); Commerce Company d/b/a Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817; Burnett ConstructionCompany, 149 NLRB 1419, 1421 (1964), enfd. 350F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1. Whitney Museum of American Art is an employ-er engaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local 259, United Automobile, Aerospace andAgricultural Implement Workers of America, is alabor organization within the meaning of Section 2(5)of the Act.3. All full-time and regular part-time office clericalemployees employed by the Employer at 945 MadisonAvenue, New York, New York, but excluding allprofessional employees, guards, employees representedby other labor organizations, all other employees, andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since July 25, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about August 28, 1979, and atall times thereafter, to bargain collectively with the575 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaboarRelations Board hereby orders that the Respondent,Whitney Museum of American Art, New York, NewYork, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Local 259, United Autombile,Aerospace and Agricultural Implement Workers ofAmerica, as the exclusive bargaining representative ofits employees in the following appropriate unit:All full-time and regular part-time office clericalemployees employed by the Employer at 945Madison Avenue, New York, New York, butexcluding all professional employees, guards,employees represented by other labor organiza-tions, all other employees, and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative of allemployees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement.(b) Post at its 945 Madison Avenue, New York,New York, premises copies of the attached noticemarked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 2, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Local259, United Automobile, Aerospace and Agricul-tural Implement Workers of America, as theexclusive representative of the employees in thebargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All full-time and regular part-time office cleri-cal employees employed by us at 945 MadisonAvenue, New York, New York, but excludingall professional employees, guards, employeesrepresented by other labor organizations, allother employees, and supervisors as defined inthe Act.WHITNEY MUSEUM OF AMERICAN ART576